     Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 1 of 67 Page ID #:172


       Imran F. Vakil, Esq. (Bar No. 248859)
 1         ivakil@nexiolaw.com
 2     Randal Robinson (Bar No. 327417)
           rrobinson@nexiolaw.com
 3     NEXIO, PC
       18012 Cowan, Suite 200
 4
       Irvine, California 92614
 5     Phone:      (949) 478-6830
       Facsimile: (949) 478-1275
 6
       Attorneys for Defendant/Counterclaimant,
 7     No Bad Days Enterprises, Inc.
       and Defendant Scott Sample
 8
 9
10                              UNITED STATES DISTRICT COURT
11                          CENTRAL DISTRICT OF CALIFORNIA
12
       COVE USA, LLC,                              Case No. 8:20-cv-02314-JLS-KES
13
14           Plaintiff,                            ANSWER AND
       v.                                          COUNTERCLAIM FOR:
15                                                 (1) TRADEMARK INFRINGEMENT
16     NO BAD DAYS ENTERPRISES, INC.;                  [15 U.S.C. § 1114];
       SCOTT SAMPLE; and DOES 1-10,                (2) FALSE DESIGNATION OF
17                                                     ORIGIN [15 U.S.C. § 1125];
18           Defendants.                           (3) COUNTERFEITING [15 U.S.C. §
                                                       1117];
19                                                 (4) COPYRIGHT INFRINGEMENT;
       NO BAD DAYS ENTERPRISES, INC.
20                                                 (5) STATUTORY UNFAIR
             Counterclaimant,                          COMPETITION [CAL. BUS. &
21
                                                       PROF. CODE §17200]; and
22     v.                                          (6) COMMON LAW UNFAIR
                                                       COMPETITION
23
       COVE USA, LLC; SEAN ARCHER
24     TODD; and ROES 1-10 INCLUSIVE,              DEMAND FOR JURY TRIAL
25
             Counterdefendants.
26
27
28
                                    ANSWER AND COUNTERCLAIM
     Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 2 of 67 Page ID #:173



 1                                              ANSWER
 2          On February 1, 2021, Defendants No Bad Days Enterprises, Inc. (“NBD”) and Scott
 3    Sample (“Sample”; NBD and Sample are collectively “Defendants”) filed their Motion to
 4    Dismiss Cove USA, LLC’s (“Cove” or “Plaintiff”)’s Complaint, which is set for hearing on
 5    June 18, 2021. (Dkt. 16). Defendants hereby submit this answer without prejudice to Motion.
 6          While the parties await the Court’s order regarding the Motion to Dismiss, Defendants,
 7    by and through its undersigned counsel, respectfully submit their Answer to Cove USA,
 8    LLC’s (“Cove”) originally filed Complaint. The headings below track those used in the and
 9    are for convenience only. They do not constitute any part of Defendants’ Answer to the
10    Complaint or any admission by Defendants as to the truth of the matters asserted. Defendants
11    hereby submit their Answer and Affirmative Defenses in response to Cove’s Complaint.
12    Defendants deny each and every allegation in the Complaint that are not expressly admitted
13    herein and further respond as follows:
14                                      Summary Of The Action
15    1.   Defendants admit that “Cove and No Bad Days are business competitors both offering
16         beach inspired clothing for sale” and that “[NBD] provides t-shirts, sweatshirts, hats,
17         hoodies, bags, decals, keychains, and other products featuring the [registered
18         trademark] “NO BAD DAYS.” Defendants deny all other allegations and
19         characterizations.
20    2.   Denied.
21    3.   Defendants admit that Plaintiff’s Complaint purports to recite an action for declaratory
22         relief. Defendants deny all other allegations and characterizations.
23                                               Parties
24    4.   Admit
25    5.   Admit
26    6.   Defendants admit that Sample is an individual, over the age of eighteen and a resident
27         of the County of Riverside in the State of California. Defendants deny all other
28         allegations and characterizations.
                                                     2
                                      ANSWER AND COUNTERCLAIM
     Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 3 of 67 Page ID #:174



 1    7.   Defendants admit that Sample is an officer and director of NBD, with corresponding
 2         powers and duties arising from those roles. Defendants deny all other allegations and
 3         characterizations.
 4    8.   The allegations of Paragraph 8 of the Complaint contain legal conclusions and/or legal
 5         argument to which no responses are required. To the extent any response is required,
 6         Defendant are without information sufficient to form an opinion or belief as to the
 7         truth of these allegations, and therefore denies the same.
 8    9.   Denied.
 9    10. Denied.
10    11. Denied.
11    12. Denied.
12    13. Denied.
13    14. Denied.
14
15                                       Jurisdiction and Venue
16    15. Defendants do not dispute that this Court has subject matter jurisdiction over the
17         claims alleged in the Complaint. Defendants deny all other allegations and
18         characterizations.
19    16. Defendants do not dispute that this Court has personal jurisdiction over NBD and
20         Sample by virtue of both Defendants’ residence in the district. Defendants deny all
21         other allegations and characterizations.
22    17. Defendants do not dispute that venue is proper in this Court by virtue of both
23         Defendants’ residence in the district. Defendants deny all other allegations and
24         characterizations.
25                                        Factual Background
26    18. Defendants are without information sufficient to form an opinion or belief as to the
27         truth of the allegations in Paragraph 18 of the Complaint, and therefore denies the
28         same.
                                                      3
                                      ANSWER AND COUNTERCLAIM
     Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 4 of 67 Page ID #:175



 1    19. Defendants are without information sufficient to form an opinion or belief as to the
 2         truth of the allegations in Paragraph 19 of the Complaint, and therefore denies the
 3         same.
 4    20. Defendants admit that Plaintiff maintain a store using the Shopify e-commerce
 5         platform. Defendants are without information sufficient to form an opinion or belief as
 6         to the truth of the remaining allegations in Paragraph 20 of the Complaint, and
 7         therefore denies the same.
 8    21. Defendants admit that Plaintiff has advertised products using third-party trademarks
 9         including “RESPECT THE SEA,” “ENDLESS SUMMER,” “LET’S GET
10         HAMMERED,” “THE SEA WILL PROVIDE,” “LOCALS ONLY,” and other
11         registered or unregistered trademarks. Based on conversations with counsel for at least
12         two of those marks, their preliminary assessment was that such use was infringing.
13         Defendants deny all other allegations and characterizations.
14    22. Denied.
15    23. Defendants admit that Defendants “were motivated by trips to Cabo San Lucas,
16         Mexico, which features a ‘laid back way of life,’” as the inspiration for developing the
17         trademark NO BAD DAYS. Defendants deny all other allegations and
18         characterizations.
19    24. Defendants admit that, between October and November 2020, NBD submitted three
20         takedown claims through Shopify to have various products incorporating the
21         registered trademark NO BAD DAYS removed from Plaintiff’s website
22         (www.coveusa.co). Defendants deny all other allegations and characterizations.
23    25. Defendants admit that on or around October 9, 2020, Sample emailed Plaintiff
24         accusing various [clothing products and decals] incorporating the registered trademark
25         NO BAD DAYS of trademark and copyright infringement. Defendants deny all other
26         allegations and characterizations.
27    26. Defendants admit Plaintiff declined the offer to resolve the dispute contained in the
28         October 2020 communication, and that the counterproposal submitted by Plaintiff – to
                                                     4
                                        ANSWER AND COUNTERCLAIM
     Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 5 of 67 Page ID #:176



 1         allow infringement to continue - was a non-starter. As a resulted of Plaintiff’s refusal
 2         to take down the infringing goods, NBD submitted a complaint to Shopify. Shopify,
 3         after investigation within the ambit of their policies elected to take-down the goods
 4         that they believed were infringing on the NO BAD DAYS trademark. NBD does not
 5         control the actions of Shopify. Defendants deny all other allegations and
 6         characterizations.
 7    27. Defendants are without information sufficient to form an opinion or belief as to the
 8         truth of the allegation that “Plaintiff is an entity in good standing with Shopify and
 9         repeated claims of infringement, regardless of merit, can detrimentally affect its ability
10         to sell products in this marketplace” in Paragraph 27 of the Complaint, and therefore
11         denies the same. Defendants deny all other allegations and characterizations.
12    28. Denied.
13                                        First Claim for Relief
14                    (Declaratory Judgement of Non-Infringement of Trademark)
15    29. Defendants incorporate by reference the answers provided to Paragraphs 1 through 28.
16    30. NBD Admits that it asserts that Plaintiff advertised, offered for sale, sold, and
17         distributed certain clothing and decals bearing the words “NO BAD DAYS” infringing
18         on NBD’s registered trademarks in the same.
19    31. Denied.
20    32. Denied.
21                                       Second Claim for Relief
22                    (Declaratory Judgement of Non-Infringement of Copyright)
23    33. Defendants incorporate by reference the answers provided to Paragraphs 1 through 32.
24    34. NBD Admits that it asserts that Plaintiff advertised, offered for sale, sold, and
25         distributed certain decals infringing on NBD’s copyrights.
26    35. Denied.
27    36. Denied.
28                                        Third Claim for Relief
                                                      5
                                      ANSWER AND COUNTERCLAIM
     Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 6 of 67 Page ID #:177



 1             (Unfair Competition Under Cal. Bus. & Prof. Code Section 17200 et seq.)
 2    37. This claim is subject to a pending motion to dismiss set for hearing on June 18, 2021
 3         [DE 16]. To the extent a response is required during the pendency of that motion,
 4         Defendants respond: Defendants incorporate by reference the answers provided to
 5         Paragraphs 1 through 36.
 6    38. This claim is subject to a pending motion to dismiss set for hearing on June 18, 2021
 7         [DE 16]. To the extent a response is required during the pendency of that motion,
 8         Defendants respond: The allegations of Paragraph 38 of the Complaint contain legal
 9         conclusions and/or legal argument to which no responses are required.
10    39. This claim is subject to a pending motion to dismiss set for hearing on June 18, 2021
11         [DE 16]. To the extent a response is required during the pendency of that motion,
12         Defendants respond: Denied.
13    40. This claim is subject to a pending motion to dismiss set for hearing on June 18, 2021
14         [DE 16]. To the extent a response is required during the pendency of that motion,
15         Defendants respond: Denied.
16    41. This claim is subject to a pending motion to dismiss set for hearing on June 18, 2021
17         [DE 16]. To the extent a response is required during the pendency of that motion,
18         Defendants respond: Denied.
19    42. This claim is subject to a pending motion to dismiss set for hearing on June 18, 2021
20         [DE 16]. To the extent a response is required during the pendency of that motion,
21         Defendants respond: Denied.
22
23                                       Fourth Claim for Relief
24                  (Intentional Interference with Prospective Economic Relations)
25    43. This claim is subject to a pending motion to dismiss set for hearing on June 18, 2021
26         [DE 16]. To the extent a response is required during the pendency of that motion,
27         Defendants respond: Defendants incorporate by reference the answers provided to
28         Paragraphs 1 through 42.
                                                    6
                                      ANSWER AND COUNTERCLAIM
     Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 7 of 67 Page ID #:178



 1    44. This claim is subject to a pending motion to dismiss set for hearing on June 18, 2021
 2         [DE 16]. To the extent a response is required during the pendency of that motion,
 3         Defendants respond: Defendants admit that Plaintiff maintain a store using the Shopify
 4         e-commerce platform. Defendants are without information sufficient to form an
 5         opinion or belief as to the truth of the remaining allegations in Paragraph 44 of the
 6         Complaint, and therefore denies the same.
 7    45. This claim is subject to a pending motion to dismiss set for hearing on June 18, 2021
 8         [DE 16]. To the extent a response is required during the pendency of that motion,
 9         Defendants respond: Admit.
10    46. This claim is subject to a pending motion to dismiss set for hearing on June 18, 2021
11         [DE 16]. To the extent a response is required during the pendency of that motion,
12         Defendants respond: Denied.
13    47. This claim is subject to a pending motion to dismiss set for hearing on June 18, 2021
14         [DE 16]. To the extent a response is required during the pendency of that motion,
15         Defendants respond: Denied.
16    48. This claim is subject to a pending motion to dismiss set for hearing on June 18, 2021
17         [DE 16]. To the extent a response is required during the pendency of that motion,
18         Defendants respond: Denied.
19    49. This claim is subject to a pending motion to dismiss set for hearing on June 18, 2021
20         [DE 16]. To the extent a response is required during the pendency of that motion,
21         Defendants respond: Denied.
22                                        Fifth Claim for Relief
23                   (Negligent Interference with Prospective Economic Relations)
24    50. This claim is subject to a pending motion to dismiss set for hearing on June 18, 2021
25         [DE 16]. To the extent a response is required during the pendency of that motion,
26         Defendants respond: Defendants incorporate by reference the answers provided to
27         Paragraphs 1 through 49.
28    51. This claim is subject to a pending motion to dismiss set for hearing on June 18, 2021
                                                     7
                                      ANSWER AND COUNTERCLAIM
     Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 8 of 67 Page ID #:179



 1         [DE 16]. To the extent a response is required during the pendency of that motion,
 2         Defendants respond: Defendants admit that Plaintiff maintain a store using the Shopify
 3         e-commerce platform. Defendants are without information sufficient to form an
 4         opinion or belief as to the truth of the remaining allegations in Paragraph 51 of the
 5         Complaint, and therefore denies the same.
 6    52. This claim is subject to a pending motion to dismiss set for hearing on June 18, 2021
 7         [DE 16]. To the extent a response is required during the pendency of that motion,
 8         Defendants respond: Admit.
 9    53. This claim is subject to a pending motion to dismiss set for hearing on June 18, 2021
10         [DE 16]. To the extent a response is required during the pendency of that motion,
11         Defendants respond: Denied.
12    54. This claim is subject to a pending motion to dismiss set for hearing on June 18, 2021
13         [DE 16]. To the extent a response is required during the pendency of that motion,
14         Defendants respond: Denied.
15    55. This claim is subject to a pending motion to dismiss set for hearing on June 18, 2021
16         [DE 16]. To the extent a response is required during the pendency of that motion,
17         Defendants respond: Denied.
18    56. This claim is subject to a pending motion to dismiss set for hearing on June 18, 2021
19         [DE 16]. To the extent a response is required during the pendency of that motion,
20         Defendants respond: Denied.
21                                       Sixth Claim for Relief
22                     (Intentional Interference with a Contractual Relationship)
23    57. This claim is subject to a pending motion to dismiss set for hearing on June 18, 2021
24         [DE 16]. To the extent a response is required during the pendency of that motion,
25         Defendants respond: Defendants incorporate by reference the answers provided to
26         Paragraphs 1 through 56.
27    58. This claim is subject to a pending motion to dismiss set for hearing on June 18, 2021
28         [DE 16]. To the extent a response is required during the pendency of that motion,
                                                     8
                                      ANSWER AND COUNTERCLAIM
     Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 9 of 67 Page ID #:180



 1         Defendants respond: Defendants admit that Plaintiff maintain a store using the Shopify
 2         e-commerce platform. Defendants are without information sufficient to form an
 3         opinion or belief as to the truth of the remaining allegations in Paragraph 58 of the
 4         Complaint, and therefore denies the same.
 5    59. This claim is subject to a pending motion to dismiss set for hearing on June 18, 2021
 6         [DE 16]. To the extent a response is required during the pendency of that motion,
 7         Defendants respond: Denied.
 8    60. This claim is subject to a pending motion to dismiss set for hearing on June 18, 2021
 9         [DE 16]. To the extent a response is required during the pendency of that motion,
10         Defendants respond: Denied.
11    61. This claim is subject to a pending motion to dismiss set for hearing on June 18, 2021
12         [DE 16]. To the extent a response is required during the pendency of that motion,
13         Defendants respond: Denied.
14    62. This claim is subject to a pending motion to dismiss set for hearing on June 18, 2021
15         [DE 16]. To the extent a response is required during the pendency of that motion,
16         Defendants respond: Denied.
17
18                          DEFENDANTS’ AFFIRMATIVE DEFENSES
19          Based on the information presently available, or information believed to be available
20    after a reasonable opportunity for further investigation and discovery, Defendants allege the
21    following affirmative defenses, specifically reserving all rights to allege additional defenses
22    that become known through the course of discovery:
23                                      First Affirmative Defense
24          The Complaint, and each of its claims for relief, fails to state a claim against
25    Defendants upon which relief can be granted.
26                                    Second Affirmative Defense
27          The Complaint is barred, in whole or in part, because Defendants’ conduct was
28    reasonable, justified, in good faith and/or innocent.
                                                     9
                                      ANSWER AND COUNTERCLAIM
 Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 10 of 67 Page ID #:181



 1                                      Third Affirmative Defense
 2         The Complaint is barred, in whole or in part, because Defendants’ conduct falls
 3   within California’s litigation privilege and/or Noerr-Pennington doctrine.
 4                                     Fourth Affirmative Defense
 5         The Complaint is barred, in whole or in part, because Defendants have not acted with
 6   the requisite degree of intent or fault.
 7                                      Fifth Affirmative Defense
 8         Plaintiff failed to take adequate steps to minimize, alter, reduce or otherwise diminish
 9   their damages, if any, with respect to the matters alleged in the Complaint, and by reason of
10   the foregoing, Plaintiff is barred from recovery of damages.
11                                      Sixth Affirmative Defense
12         There are no actionable interference claims because NBD acted only to protect its
13   legitimate economic interests in its intellectual property rights, and did so in good faith.
14                                    Seventh Affirmative Defense
15         The Complaint is barred, in whole or in part, by the doctrine of unclean hands.
16                                     Eighth Affirmative Defense
17         Without admitting any truth to the allegations contained in the Complaint,
18   Defendants contend that there has been no damage in any amount, manner or at all by
19   reason of any alleged acts by Defendants.
20                                     Ninth Affirmative Defense
21         The complaint is barred, in whole or in part, because Plaintiff’s damages, if any, are
22   vague, uncertain, imaginary, and/or speculative.
23                                     Tenth Affirmative Defense
24         The damage suffered by Plaintiff, if any, is partially or completely offset by the
25   damages caused to Defendants by Plaintiff’s wrongful acts and/or omissions.
26                                    Eleventh Affirmative Defense
27         Each and all of the purported causes of action asserted in the Complaint is barred
28   because Plaintiff would be unjustly enriched if they prevailed on these causes of action.
                                                    10
                                       ANSWER AND COUNTERCLAIM
 Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 11 of 67 Page ID #:182



 1                                    Twelfth Affirmative Defense
 2         The Complaint, to the extent that it seeks punitive and/or statutory damages against
 3   Defendants violates Defendants’ right to procedural and substantive due process under the
 4   Fifth and Fourteenth Amendments to the United States Constitution and Article I, Section 7
 5   of the California Constitution because, among other things, the alleged wrongful conduct at
 6   issue here is not sufficiently reprehensible to warrant any punitive damage recovery and/or
 7   any assessment of statutory damages would grossly exceed any actual damages to Plaintiff.
 8   Therefore, Plaintiff cannot recover statutory and/or punitive damages against Defendants in
 9   this case.
10                                  Thirteenth Affirmative Defense
11         The Complaint, to the extent that it seeks punitive and/or statutory damages against
12   Defendants violates Defendants’ right to procedural and substantive due process under the
13   Fifth and Fourteenth Amendments to the United States Constitution and Article I, Section 7
14   of the California Constitution because, among other things, of the vagueness and
15   uncertainty of the criteria for the imposition of punitive damages and the lack of fair notice
16   of what conduct will result in the imposition of such damages. Therefore, Plaintiff cannot
17   recover statutory and/or punitive damages against Defendants in this case.
18                                  Fourteenth Affirmative Defense
19         Plaintiff’s claims for injunctive relief are barred because Plaintiff cannot show that
20   they will suffer any irreparable harm from Defendants’ actions.
21                                   Fifteenth Affirmative Defense
22         The alleged injury or damage suffered by Plaintiff, if any, would be adequately
23   compensated by damages. Accordingly, Plaintiff have a complete and adequate remedy at
24   law and are not entitled to seek equitable relief.
25                                   Sixteenth Affirmative Defense
26         Plaintiff’s claims against Defendants are barred because Plaintiff’s damages, if any,
27   were not caused by Defendants.
28
                                                     11
                                      ANSWER AND COUNTERCLAIM
 Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 12 of 67 Page ID #:183



 1                                 Seventeenth Affirmative Defense
 2         The claims made in the Complaint are barred, in whole or in part, because
 3   Defendants are not liable for the acts of others over whom it has no control.
 4
 5                             PRAYER FOR RELIEF (ANSWER)
 6         WHEREFORE, Defendants pray for the following relief:
 7         1. That Plaintiff take nothing by their Complaint;
 8         2. That Defendants be dismissed from this action with prejudice;
 9         3. For its costs of suit herein; and
10         4. For such other and further relief as the Court may deem just and proper.
11
12
13   Dated: April 27, 2021                   NEXIO, PC
14
15                                           By:      /s/ Imran F. Vakil /
                                                   Imran F. Vakil
16                                                  Attorneys for Defendants,
17                                                  No Bad Days Enterprises, Inc.
                                                    and Scott Sample
18
19
20
21
22
23
24
25
26
27
28
                                                     12
                                     ANSWER AND COUNTERCLAIM
 Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 13 of 67 Page ID #:184



 1                                        COUNTERCLAIM
 2         Counterclaimant, No Bad Days Enterprises, Inc. (“NBD” or “Counterclaimant”), by
 3   and through its attorneys of record, complains against Cove USA, LLC (“Cove”), Sean
 4   Archer Todd (“Todd”), and ROES 1-10 inclusive, (collectively, Cove, Todd, and ROES 1-
 5   10 inclusive are “Counterdefendants”) as follows:
 6
 7                                JURISDICTION AND VENUE
 8         1.    This is an action primarily for Counterdefendants’ intentional infringement of
 9   NBD’s federally registered NO BAD DAYS trademark on clothing and decals. Below is a
10   comparison of Cove’s infringing t-shirt design (center of top row; dashed in red) and a
11   sampling of NBD’s t-shirt designs:
12
13
14
15
16
17
18
19
20
21
22
23
24
25         2.    Further, this action also includes claims for Counterdefendants’ intentional
26   infringement of NBD’s copyrighted designs. Thus, NBD’s primary claims arise under the
27   Lanham Act and Copyright Act.
28         3.    Accordingly, this Court has subject matter jurisdiction under 15 U.S.C. §§
                                                  13
                                    ANSWER AND COUNTERCLAIM
 Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 14 of 67 Page ID #:185



 1   1051 et seq. (the Lanham Act), 17 U.S.C. §§ 501 et seq. (the Copyright Act), 28 U.S.C. §
 2   1331 (federal question), 28 U.S.C. § 1338(a) and (b), and pendent jurisdiction over the
 3   remaining claims pursuant to 28 U.S.C. § 1367.
 4         4.     Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c) in that the
 5   claim arises in this Judicial District, the Counterdefendants may be found and transact
 6   business in this Judicial District, and the injury suffered by Counterclaimant took place in
 7   this Judicial District. Counterdefendants are subject to the general and specific personal
 8   jurisdiction of this Court because of their contacts with the State of California.
 9         5.     This Court has personal jurisdiction over Counterdefendants. Amongst other
10   things, Counterdefendants designed, sourced, imported, offered for sale, sold, distributed,
11   and/or shipped infringing merchandise to persons within this State; engaged in acts or
12   omissions outside of this State causing injury within this State; manufactured, sourced,
13   imported, or distributed products used or consumed within this State in the ordinary course
14   of trade; and/or otherwise made or established contacts with this State sufficient to permit
15   exercise of personal jurisdiction.
16
17                                             PARTIES
18         6.     Counterclaimant NBD is a corporation incorporated and existing under the
19   laws of California, with its principal place of business located at 42255 Baldaray Circle,
20   Suite B, Temecula, California 92590.
21         7.     Counterdefendant Cove is a limited liability company incorporated and
22   existing under the laws of California. NBD is informed and believes and thereon alleges
23   that Cove’s primary place of business is located at 126 Mongoose, Irvine, California 92618.
24         8.     Counterdefendant Todd is an individual who NBD is informed and believes
25   and thereon alleges is a resident of Orange County, California. NBD is informed and
26   believes and thereon alleges that Todd is an officer, director or managing agent of Cove
27   and is the individual or one of the individuals responsible for the infringement and other
28   tortious acts identified in these Counterclaims.
                                                    14
                                      ANSWER AND COUNTERCLAIM
 Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 15 of 67 Page ID #:186



 1          9.     ROES 1 through 10, inclusive, are unknown to NBD, who therefore sues said
 2   Counterdefendants by such fictitious names. NBD will ask leave of Court to amend this
 3   Counterclaim and insert the true names and capacities of said Counterdefendants when the
 4   same have been ascertained. NBD is informed and believes and, upon such, alleges that
 5   each of the Counterdefendants designated herein as a “ROE” is legally responsible in some
 6   manner for the events and happenings herein alleged, and that NBD’s damages as alleged
 7   herein were proximately caused by such Counterdefendants.
 8
 9                             FACTS COMMON TO ALL COUNTS
10                     The Sample Family, NBD, and the NO BAD DAYS Mark
11          10.    NBD is the owner of the trademark “NO BAD DAYS,” a brand which has
12   been consistently used on clothing and gift items for over twenty years and is particularly
13   well known and beloved in the surfing, sport fishing and vintage car communities. The
14   mark was first used in the late 1990s by the late Thomas G. Sample, who began
15   manufacturing a line of clothing and sun visors bearing the mark. Mr. Sample eventually
16   passed the mark and the business down to his son, Scott Sample (“Scott”), who in turn
17   incorporated the family business as NBD and assigned the mark and its associated goodwill
18   to that entity.
19          11.    Over the past twenty-plus years, the Sample family and NBD built the mark
20   and its recognition amongst consumers, marketing and selling millions of units of clothing
21   and other items bearing the mark, including t-shirts, swim trunks, dresses, decals, mugs,
22   and license plate holders. The NO BAD DAYS brand is heavily promoted on social media
23   and has developed a loyal following amongst the relevant consuming public.
24          12.    Scott and his family take great pride in ensuring that their products are of
25   premium quality and satisfy their customers. As a result of this dedication and the family’s
26   hard work, the NO BAD DAYS brand has blossomed, and has been distributed to national
27   and regional chains including JCPenney, TJ Maxx, Marshalls, the Men’s Wearhouse, and
28   U.S. Military Base Exchange stores as well as to hundreds of independent retailers
                                                     15
                                      ANSWER AND COUNTERCLAIM
 Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 16 of 67 Page ID #:187



 1   throughout the United States (such as the California Surf Museum). NBD also sells many
 2   of its products through its website www.nobaddays.com as well as other internet channels.
 3         13.    The Sample family received several United States Trademark Registrations
 4   stemming back as early as 1999 for (a) clothing items in international class 25 and (b)
 5   decals in international class 16. Over time, and due to the brand’s success, NBD expanded
 6   the NO BAD DAYS product line to gift items and alcoholic beverages.
 7         14.    At present, NBD holds six (6) United States Trademark Registrations, one of
 8   which – in international class 25 – is incontestable. The United States Trademark Office’s
 9   TESS records of the NO BAD DAYS Registrations are attached as Exhibit A and
10   incorporated herewith. Collectively these registrations are referred to as the “NO BAD
11   DAYS Mark.” A summary is set forth below:
12    U.S. Registration No.     [International Class] Goods & Services              First Use in
13    (Date, and Status)                                                            Commerce
14    3,396,343                 [IC 025] Hats; Jackets; Pants; Shirts; Shorts;      11/26/02
15    (Registered: 3/11/08;     Sweaters; Swimsuits; T-shirts
16    Incontestable)            (Note: Replacement for U.S. Registration Nos.
17                              2,219,259 and 3,396,364, registered on 1/19/99
18                              and 3/11/08, respectively)
19    5,871,273                 [IC 021] Cups and mugs; Insulating sleeve           6/21/09
20    (Registered: 10/1/19)     holder for bottles; Insulating sleeve holders for
21                              beverage cans.
22    6,038,033                 [IC 033] Vodka; Whiskey; Wine.                      2/12/20
23    (Registered: 4/21/20)
24    6,042,951                 [IC 032] Beer, lager.                               2/12/20
25    (Registered: 4/28/20)
26    6,058,338 (Registered:    [IC 014] Key chains.                                5/10/10
27    5/19/20)
28
                                                   16
                                     ANSWER AND COUNTERCLAIM
 Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 17 of 67 Page ID #:188



 1    6,111,733                  [IC 016] Decals.                                      7/1/98
 2    (Registered: 7/28/20)      (Note: Replacement for U.S. Registration No.
 3                               3,453,878, registered on 6/24/08)
 4         15.    Additionally, NBD holds trademark registrations for NO BAD DAYS outside
 5   the United States, including without limitation, in Canada (Reg. No. TMA875736) and
 6   Australia (Reg. No.1678359).
 7         16.    The NO BAD DAYS Mark has been in continuous use in commerce since at
 8   least the dates of first use identified in the Registrations to the present day. Registration No.
 9   3,396,343, registered on March 11, 2008, has become incontestable within the meaning of
10   15 U.S.C. §1065. Likewise, the NO BAD DAYS Mark acquired common law rights.
11         17.    In addition, Scott’s wife, Marcia Sample, designed several original graphical
12   designs incorporating the NO BAD DAYS Mark for use on NBD’s clothing and other
13   items over the years. Several of those images were subsequently registered with the U.S.
14   Copyright Office. NBD is the sole owner of all right, title and interest in and to the
15   copyright of the image entitled “No Bad Days Sunset Wave” (US Copyright Reg. No. VA
16   2-248-307) (the “NBD Copyrighted Image”).
17                               Cove and Todd’s Unlawful Activities
18         18.    In or about October 2020, NBD first learned that Cove and Todd were
19   infringing upon the NO BAD DAYS Mark, by inter alia, placing the NO BAD DAYS
20   Mark on a line of competing men’s clothing (“Cove’s Infringing Clothing”), which on
21   information and belief, is of inferior quality to NBD’s products.
22
23
24
25
26
27
28                      Representative Samples of Cove’s Infringing Clothing
                                                     17
                                      ANSWER AND COUNTERCLAIM
 Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 18 of 67 Page ID #:189



 1          19.     NBD also learned that Cove and Todd were infringing upon NBD’s
 2   Copyrighted Image by placing a strikingly similar version of the NBD Copyrighted Image
 3   on Cove’s decals (the “Infringing Decal”). In additioA comparison is shown below:
 4            NBD’s Copyrighted Designs                        Cove’s Infringing Decal
 5
 6
 7
 8
 9
10
            20.     The wave motif is also regularly used by NBD as in other logo and decals that
11
     NBD produces, as shown below:
12
13
14
15
16
17          21.     Cove’s Infringing Clothing (as identified in paragraph 20) and Cove’s
18   Infringing Decal (as identified in paragraph 21) are hereinafter collectively referred to as
19   “Cove’s Infringing Goods”, “infringing products”, “infringing line”, or “infringing
20   activities.”
21          22.     These infringing products were initially offered for sale on Cove’s website
22   located at www.coveusa.co. Cove advertised these infringing products on social media,
23   such as Instagram and Facebook. On information and belief, NBD’s NO BAD DAYS
24   products and Cove’s Infringing Goods are advertised in similar manners and are targeted
25   toward the same buying demographic. A comparison of the advertising of NBD’s products
26   and Counterdefendants’ infringing products (center; dashed in red) are shown below:
27
28
                                                    18
                                      ANSWER AND COUNTERCLAIM
 Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 19 of 67 Page ID #:190



 1
 2
 3
 4
 5
 6
 7
 8
 9         23.    Upon discovering Cove’s infringing activities, NBD issued a complaint to
10   both Cove and Cove’s service provider – Shopify – requesting that Cove’s Infringing
11   Goods be removed from Cove’s website located at www.coveusa.co. Shopify caused
12   Cove’s Infringing Goods to be delisted. Further, Shopify’s November 10, 2020 email stated
13   “[w]e have informed the merchant that the reported content must remain offline...”
14         24.    However, in late March 2021, NBD learned that Cove and Todd either never
15   stopped or resumed advertising and selling Cove’s Infringing Goods using four tactics:
16         a.     First, by hiding the sale of Cove’s Infringing Goods using obscured titles such
17                as “Mystery Tee,” “Sticker Pack,” and under other obscured titles so as to
18                prevent easy discovery by NBD using search terms.
19         b.     Second, relisting Cove’s Infringing Goods on www.coveusa.co as “new”
20                items, when in fact they are the same infringing items delisted in late 2020.
21         c.     Third, by opening a second online store hosted by Shopify at
22                www.coveusa.shop and relisting Cove’s Infringing Goods on that website.
23         d.     Fourth, by selling Cove’s Infringing Goods, either directly or indirectly
24                downstream, through a number of third-party commercial websites.
25         25.    On information and belief, Shopify is the ecommerce provider for both
26   www.coveusa.co and www.coveusa.shop. Both Counterdefendants and Shopify have the
27   ability to control the listings on the Shopify platform. Further, on information and belief,
28   Shopify also acts as Cove’s payment processor, and has a financial interest in each sale
                                                    19
                                     ANSWER AND COUNTERCLAIM
 Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 20 of 67 Page ID #:191



 1   transacted on these websites.
 2         26.    Further, on information and belief, Todd acts as chief executive officer of
 3   Cove. On April 14, 2021, Cove issued certain discovery responses that identify Todd as the
 4   officer solely responsible for selecting all products that are advertised, offered for sale, or
 5   sold by Cove.
 6         27.    Thus, on information and belief, at some time in the past three years, Cove and
 7   Todd caused such infringing products to be manufactured under their control and/or
 8   direction. Thereafter Cove and Todd distributed, offered for sale, and/or sold Cove’s
 9   infringing line of “NO BAD DAYS” clothing through third party distributors as well as
10   Cove’s own websites, including without limitation, www.coveusa.co and
11   www.coveusa.shop. Attached as Exhibit B are sample photographs of this infringement.
12         28.    On information and belief, Cove’s either directly, or through downstream
13   distribution, caused the promotion, advertisement, offer for sale, sale, and distribution of
14   infringing goods on a number of commercial websites, such as Gongchashirt.com,
15   Karmaloop.com, ebay.com, tshirtat.com, tshirt21.com, as well as others.
16         29.    Cove, Todd, and those presently unidentified ROE counterdefendants working
17   in concert with them, were undoubtedly familiar with NBD’s trademark and Copyrighted
18   Image when they elected to proceed with and then continue their infringing activities. Thus,
19   Counterdefendants willfully and intentionally infringed the NO BAD DAYS Mark and the
20   Copyrighted Image in reckless disregard of NBD’s rights. Counterdefendants intentionally
21   sought to mislead and deceive consumers into believing that their clothing and decals were
22   produced by, originated from, or authorized or licensed by NBD. In fact, none of the
23   Counterdefendants are associated with, or connected to, NBD, and at no time has NBD
24   licensed, authorized, sponsored, endorsed, or approved of these infringing activities.
25         30.    Although inferior in quality, the infringing clothing sold by Counterdefendants
26   is nevertheless similar to, and competes with, products sold by NBD, and the parties’ goods
27   are sold through overlapping channels of trade.
28         31.    Counterdefendants’ use of confusingly similar imitations of the NO BAD
                                                     20
                                      ANSWER AND COUNTERCLAIM
 Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 21 of 67 Page ID #:192



 1   DAYS Mark is likely to deceive, confuse, and mislead purchasers and prospective
 2   purchasers into believing that the clothing sold by Cove is manufactured by, authorized by,
 3   or in some manner associated with NBD, which it is not. The likelihood of confusion,
 4   mistake, and deception engendered by Counterdefendants’ misappropriation of NBD’s NO
 5   BAD DAYS Mark is causing irreparable harm to the goodwill symbolized in that Mark and
 6   the reputation of quality that it embodies.
 7         32.    Counterdefendants’ activities are likely to cause confusion before, during, and
 8   after the time of purchase, because purchasers, prospective purchasers, and others viewing
 9   Counterdefendants’ infringing clothing at the point of sale or on a wearer are likely to
10   mistakenly attribute the product to NBD. This is particularly damaging with respect to
11   those persons who perceive a defect or lack of quality in Counterdefendants’ products. By
12   causing such a likelihood of confusion, mistake, and deception, Counterdefendants are
13   inflicting irreparable harm to the goodwill symbolized by the NO BAD DAYS Mark and
14   the reputation for quality that it embodies.
15
16                                  FIRST CLAIM FOR RELIEF
17           (Trademark Infringement, 15 U.S.C. § 1114 Against all Counterdefendants)
18         33.    Counterclaimant NBD incorporates here by reference the allegations in
19   paragraphs 1 through 31 above.
20         34.    NBD is the legal owner of the federally registered trademarks for NO BAD
21   DAYS as set forth in more detail in the foregoing paragraphs.
22         35.    The NO BAD DAYS Mark is a valid, protectable and distinctive trademark
23   that NBD, and its predecessors in interest, continuously used to promote its goods for over
24   twenty years. NBD is informed and believes and thereon alleges that a substantial segment
25   of the relevant purchasing public recognizes the NO BAD DAYS Mark as coming from
26   and/or affiliated with NBD.
27         36.    Counterdefendants have used marks confusingly similar to NBD’s federally
28   registered NO BAD DAYS Mark in violation of 15 U.S.C. § 1114. Counterdefendants’ use
                                                    21
                                     ANSWER AND COUNTERCLAIM
  Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 22 of 67 Page ID #:193



 1   of confusingly similar imitations of the NO BAD DAYS Mark is likely to cause confusion,
 2   deception, and mistake by creating the false and misleading impression that
 3   Counterdefendants’ products are manufactured, produced, distributed, endorsed, sponsored,
 4   approved, or licensed by NBD, or are associated or connected with NBD. Counterclaimant
 5   is informed and believes and thereon alleges that Counterdefendants utilized the NO BAD
 6   DAYS Mark in order to create consumer confusion, and have in fact created consumer
 7   confusion, including but not limited to initial interest confusion and confusion as to an
 8   affiliation or association between NBD and Counterdefendants.
 9           37.   At no time did Counterdefendants have the authorization, legal right, or
10   consent to engage in such activities in disregard of NBD’s rights in the NO BAD DAYS
11   Mark.
12           38.   Counterdefendants’ actions complained of herein were intentional, willful, and
13   malicious with a deliberate intent to trade on the goodwill associated with NBD’s federally
14   registered NO BAD DAYS Mark.
15           39.   Counterclaimant is informed and believes and thereon alleges that as a
16   proximate result of the unfair advantage accruing to Counterdefendants’ business from
17   deceptively trading on NBD’s advertising, sales, and consumer recognition,
18   Counterdefendants have made substantial sales and profits in amounts to be established
19   according to proof.
20           40.   As a proximate result of the unfair advantage accruing to Counterdefendants’
21 business from deceptively trading on NBD’s advertising, sales, and consumer recognition,
22 NBD has been damaged and deprived of substantial sales and has been deprived of the
23 value of its trademark as a commercial asset, in amounts to be established according to
24 proof.
25           41.   NBD is informed and believes, and thereon alleges that, unless restrained by
26 the Court, Counterdefendants will continue to infringe NBD’s trademark, thus engendering
27 a multiplicity of judicial proceedings, and that pecuniary compensation will not afford
28 NBD adequate relief for the damage to its trademark in the public perception. Further,
                                                    22
                                     ANSWER AND COUNTERCLAIM
 Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 23 of 67 Page ID #:194



 1   NBD is informed and believes and thereon alleges that in the absence of injunctive relief,
 2   customers are likely to continue to be mistaken or deceived as to the true source, origin,
 3   sponsorship, and affiliation of Counterdefendants and their goods.
 4         42.    NBD is informed and believes and thereon alleges that Counterdefendants’
 5   acts were committed, and continue to be committed, with actual notice of NBD’s exclusive
 6   rights and with an intent to cause confusion, to cause mistake, and/or to deceive, and to
 7   cause injury to the reputation and goodwill associated with NBD and its products. At a
 8   minimum, NBD is entitled to injunctive relief and to recover Counterdefendants’ profits,
 9   actual damages, enhanced profits, and damages, costs, and reasonable attorney’s fees under
10   15 U.S.C. §§ 1114 and 1116. Moreover, given Counterdefendants’ intentional acts, NBD is
11   entitled to recover three times its actual damages or three times Counterdefendants’ profits,
12   whichever is greater, together with NBD’s attorneys’ fees pursuant to 15 U.S.C. § 1117. In
13   addition, pursuant to 15 U.S.C. § 1118, Counterclaimant is entitled to an order requiring
14   destruction of all infringing materials in Counterdefendants’ possession.
15
16                               SECOND CLAIM FOR RELIEF
17                         (False Designation of Origin, 15 U.S.C. § 1125)
18         43.    Counterclaimant NBD incorporates here by reference the allegations in
19   paragraphs 1 through 42 above.
20         44.    Each of the Counterdefendants caused to enter into interstate commerce
21   infringing products that Counterdefendants marketed through use of marks that are
22   confusingly similar to the unregistered variants of the NO BAD DAYS Mark. NBD is
23   informed and believe and thereon allege that unregistered variants of the NO BAD DAYS
24   Mark have become associated in the minds of consumers with NBD and its NO BAD
25   DAYS goods.
26         45.    The marketing and sale of Counterdefendants’ infringing goods as described
27   above constitutes false designation of origin which is likely to cause confusion and mistake
28   and to deceive consumers as to the source or origin of such goods or sponsorship or
                                                   23
                                     ANSWER AND COUNTERCLAIM
 Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 24 of 67 Page ID #:195



 1   approval of such goods by NBD.
 2         46.    NBD is informed and believes and thereon alleges that as a proximate result of
 3   Counterdefendants’ false designation of origin, each of the Counterdefendants stand to
 4   make substantial sales and profits in amounts to be established according to proof.
 5         47.    NBD is informed and believe and thereon allege that as a proximate result of
 6   Counterdefendants’ false designation of the origin of their goods and services, NBD has
 7   been damaged and deprived of substantial sales of its goods and has been deprived of the
 8   value of its NO BAD DAYS Mark as a commercial asset, in amounts to be established
 9   according to proof.
10         48.    NBD is informed and believes and thereon alleges that unless restrained by
11   this Court, each of the Counterdefendants will continue to falsely designate the origin of
12   their goods, causing irreparable damage to NBD and engendering a multiplicity of lawsuits.
13   Pecuniary compensation will not afford NBD adequate relief for its resulting damages.
14   Further, NBD is informed and believes and thereon alleges that in the absence of injunctive
15   relief, customers are likely to continue being mistaken or deceived as to the true source,
16   origin, sponsorship, and affiliation of Counterdefendants’ goods and services.
17         49.    NBD is informed and believes and thereon alleges that each of the
18   Counterdefendants’ acts was committed, and continues to be committed, with actual notice
19   of NBD’s exclusive rights and with intent to cause confusion, to cause mistake, and/or to
20   deceive, and to cause injury to the reputation and goodwill associated with NBD and
21   genuine NO BAD DAYS products. Pursuant to 15 U.S.C. § 1117, NBD is therefore entitled
22   to recover three times its actual damages or three times each of the Counterdefendants’
23   profits, whichever is greater, together with NBD’s attorneys’ fees. In addition, pursuant to
24   15 U.S.C. § 1118, NBD is entitled to an order requiring destruction of all infringing
25   materials in Counterdefendants’ possession.
26   ///
27   ///
28   ///
                                                   24
                                     ANSWER AND COUNTERCLAIM
 Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 25 of 67 Page ID #:196



 1                                THIRD CLAIM FOR RELIEF
 2                               (Counterfeiting, 15 U.S.C. § 1116)
 3         50.    Counterclaimant NBD incorporates here by reference the allegations in
 4   paragraphs 1 through 49 above.
 5         51.    Counterfeiting has been recognized as a serious issue resulting in tremendous
 6   losses to American businesses. To combat counterfeits, Congress passed the “Anti-
 7   counterfeiting Consumer Protection Act of 1966” (ACPA).
 8         52.    Counterdefendants’ actions also constitute the use by Counterdefendants of
 9   one or more “counterfeit marks” as defined in 15 U.S.C. §1116(d)(1)(B).
10         53.    Specifically, Counterdefendants have designed, sourced, imported, offered for
11   sale, sold, distributed, and/or shipped Infringing Decals that only identify NO BAD DAYS
12   and do not identify any other source. Unauthorized use of a registered mark without any
13   other source information is, by definition, counterfeiting. A reproduction of Cove’s
14   Infringing Decal is shown below:
15
16
17
18
19
20
21         54.    Each of the Counterdefendants’ unauthorized uses of the NO BAD DAYS
22   Mark on counterfeit products that they have distributed has caused and is causing consumer
23   confusion about the source and sponsorship of these counterfeit goods.
24         55.    Each of the Counterdefendants’ sales of these counterfeit products has caused
25   considerable damage to the goodwill of NBD and diminished the brand recognition of the
26   NO BAD DAYS Mark.
27         56.    The sales of these counterfeit products by Counterdefendants have further
28   resulted in lost profits to NBD and resulted in a windfall for Counterdefendants.
                                                   25
                                    ANSWER AND COUNTERCLAIM
 Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 26 of 67 Page ID #:197



 1         57.     NBD reserves the right to elect, at any time before final judgment is entered in
 2   this case, an award of statutory damages pursuant to 15 U.S.C. § 1117(c)(1) and/or (2).
 3         58.     Because of the willful nature of the counterfeiting, NBD is entitled to an
 4   award of statutory damages of up to $2,000,000 per mark infringed under 15 U.S.C. §
 5   1117(c)(2).
 6         59.     In the alternative, and at a minimum, NBD is entitled to injunctive relief and
 7   to recover Counterdefendants’ profits, actual damages, enhanced profits, and treble
 8   damages, costs, and reasonable attorney's fees under 15 U.S.C. §§ 1117(b).
 9         60.     Counterdefendants’ acts of direct and/or contributory counterfeiting have
10   caused, and will continue to cause, NBD irreparable harm unless enjoined by this Court.
11
12                                FOURTH CLAIM FOR RELIEF
13                             (Copyright Infringement, 17 U.S.C. §501)
14         61.     Counterclaimant NBD incorporates here by reference the allegations in
15   paragraphs 1 through 60 above.
16         62.     This claim arises under 17 U.S.C. § 501 for direct, contributory and/or
17   vicarious infringement of registered copyright(s) as against the Counterdefendants.
18         63.     As set forth above, NBD is the owner of all rights, title and interest in the
19   Copyrighted Image. NBD has complied in all respects with the provisions of the Copyright
20   Act, 17 U.S.C. §§ 101 et seq., and all other laws of the United States governing copyrights
21   to secure the exclusive rights and privileges in and to the copyrights of the items identified
22   herein.
23         64.     NBD has complied with the registration requirements of 17 U.S.C. § 411(a)
24   for the Copyrighted Image and obtained Copyright Registration No. VA 2-248-307 for “No
25   Bad Days Sunset Wave” with an Effective Date of Registration of April 21, 2021. assigned
26   to NBD effective April 22, 2021 (recordation of assignment was submitted to the U.S.
27   Copyright Office and is currently pending).
28         65.     Counterdefendants unlawfully reproduced, distributed and displayed protected
                                                     26
                                      ANSWER AND COUNTERCLAIM
 Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 27 of 67 Page ID #:198



 1   elements of the Copyrighted Image in Cove’s Infringing Decal. A comparison is shown
 2   below:
 3            NBD’s Copyrighted Designs                       Cove’s Infringing Decal
 4
 5
 6
 7
 8
 9         66.    In addition to reproducing physical copies of this decal, Counterdefendants
10   have caused, enabled, facilitated, and/or materially contributed to the infringement by, inter
11   alia, distributing digital copies of Cove’s Infringing Decal to each visitor via the Cove’s
12   websites, www.coveusa.co and www.coveusa.shop.
13         67.    Cove’s Infringing Decal, shown above, is strikingly similar (and at the very
14   least substantially similar) to the Copyrighted Image.
15         68.    Upon information and belief, Counterdefendants had access to the
16   Copyrighted Image by virtue of NBD’s widespread sales of products bearing those images.
17         69.    Without permission from NBD, Counterdefendants directly infringed the
18   Copyrighted Image by distributing, displaying, and reproducing identical and/or
19   substantially similar designs bearing protected elements of the Copyrighted Image.
20         70.    Upon information and belief, Counterdefendants have direct control over
21   and/or monitor the design, manufacture, promotion, sale and/or distribution of identical
22   and/or substantially similar designs bearing protected elements of the Copyrighted Image.
23         71.    Upon information and belief, Counterdefendants have the right and ability to
24   supervise the infringing products.
25         72.    Counterdefendants also profit from the sale of goods which infringe upon the
26   Copyrighted Image.
27         73.    Counterdefendants’ deliberate reproduction, distribution and display of the
28   Copyrighted Image infringed and continues to infringe NBD’s rights in violation of 17
                                                    27
                                     ANSWER AND COUNTERCLAIM
 Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 28 of 67 Page ID #:199



 1   U.S.C. § 501(a). Defendant is directly infringing on Plaintiff’s exclusive right to reproduce,
 2   distribute, display, and make derivative works of the Copyrighted Image under 17 U.S.C.
 3   §§ 106(1)-(3), (5).
 4         74.    Counterdefendants’ infringement has been continuous, willful and deliberate.
 5         75.    Counterdefendants, by their actions, damaged NBD in an amount to be
 6   determined at trial.
 7         76.    Counterdefendants, by their actions, irreparably injured NBD. Such irreparable
 8   injury will continue unless Counterdefendants are preliminarily and permanently enjoined
 9   by this Court from further violation of NBD’s rights, for which NBD has no adequate
10   remedy at law.
11
12                                 FIFTH CLAIM FOR RELIEF
13                (Unfair Competition, Cal. Bus. & Prof. Code §§17200 and 17500)
14         77.    Counterclaimant NBD incorporates here by reference the allegations in
15   paragraphs 1 through 76 above.
16         78.    Counterdefendants’ conduct as alleged herein constitutes unfair and deceptive
17   acts or practices in the course of a business, trade, or commerce, in violation of Cal. Bus. &
18   Prof. Code §§ 17200 and 17500, et seq.
19         79.    NBD is informed and believes and thereon alleges that as a direct and
20   proximate result of Counterdefendants’ wrongful conduct as described above,
21   Counterdefendants have gained property and revenues properly belonging to NBD. NBD
22   therefore seeks restitution of these amounts. NBD also seeks injunctive relief restraining
23   Counterdefendants, their officers, agents, and employees, and all persons acting in concert
24   with them, from further engaging in acts of unfair competition and/or fraudulent business
25   acts against NBD and its intellectual property.
26   ///
27   ///
28   ///
                                                   28
                                     ANSWER AND COUNTERCLAIM
 Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 29 of 67 Page ID #:200



 1                                 SIXTH CAUSE OF ACTION
 2                               (Common Law Unfair Competition)
 3         80.    Counterclaimant NBD incorporates here by reference the allegations in
 4   paragraphs 1 through 79 above.
 5         81.    This cause of action arises under the common law.
 6         82.    By the acts and activities of Counterdefendants complained of herein,
 7   Counterdefendants have caused substantial harm to NBD as a result of Counterdefendants’
 8   unfair competition.
 9         83.    As a direct and proximate result of the acts and activities of Counterdefendants
10   complained of herein, NBD has been damaged in an amount not yet ascertainable. When
11   NBD has ascertained the full amount of damages, it will seek leave of court to amend this
12   counterclaim accordingly.
13         84.    NBD is informed and believes, and based thereon allege, that
14   Counterdefendants, in doing the things herein alleged, acted willfully, maliciously,
15   oppressively and despicably, with full knowledge of the adverse effect of their actions to
16   NBD, and with willful and deliberate disregard for the consequences to NBD.
17
                           PRAYER FOR RELIEF (COUNTERCLAIM)
18
           WHEREFORE, No Bad Days Enterprises, Inc. requests judgment against
19
     Counterdefendants as follows:
20
      1.   Finding Counterdefendants liable for trademark infringement and counterfeiting by
21
           virtue of their past and ongoing unauthorized use of the NO BAD DAYS Mark;
22
      2.   Finding Counterdefendants’ trademark infringement, false designation of origin, and
23
           counterfeiting to be a voluntary and intentional violation of Counterdefendants’
24
           known duties, and therefore willful;
25
      3.   Finding Counterdefendants liable for copyright infringement by virtue of their past
26
           and ongoing unauthorized use of NBD’s Copyrighted Image;
27
      4.   Finding Counterdefendants’ copyright infringement to be a voluntary and intentional
28
                                                   29
                                     ANSWER AND COUNTERCLAIM
 Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 30 of 67 Page ID #:201



 1        violation of Counterdefendants’ known duties, and therefore willful;
 2   5.   Ordering Counterdefendants and all of their agents, officers, employees,
 3        representatives, successors, assigns, and all other persons acting for, with, by,
 4        though, or under authority from Counterdefendants, or in concert or participation
 5        with Counterdefendants, and each of them, be enjoined permanently, from:
 6              a. Using “NO BAD DAYS” or any other copy, reproduction, colorable
 7                  imitation or simulation of the NO BAD DAYS Mark on or in connection
 8                  with Counterdefendants’ products;
 9              b. Using any trademark, logo, design, or source designation of any kind on, or
10                  in connection with, Counterdefendants’ goods that is a copy, reproduction,
11                  colorable imitation, or simulation of, or confusingly similar to “NO BAD
12                  DAYS;”
13              c. Displaying, reproducing or distributing the Copyrighted Image or any other
14                  designs substantially similar thereto in advertising or promotion of
15                  Counterdefendants’ products;
16              d. Manufacturing, distributing, shipping, importing, reproducing, displaying,
17                  advertising, marketing, promoting, transferring, selling, and/or offering to
18                  sell any products bearing or using the Copyrighted Image or any designs
19                  substantially similar thereto; and
20              e. Otherwise infringing the NO BAD DAYS Mark any/or of the Copyrighted
21                  Image.
22   6.   Counterdefendants be ordered to recall and retrieve all products bearing the “NO
23        BAD DAYS” Mark or any other confusingly similar variation thereof, which have
24        been shipped by Counterdefendants or under their authority, to any store or
25        customer, including, but not limited to, any retail store, marketer, distributor, or
26        distribution center, and also to deliver to each such store or customer a copy of this
27        Court’s order as it relates to said injunctive relief against Counterdefendants.
28   7.   Counterdefendants be ordered to deliver for impoundment and for destruction all
                                                   30
                                    ANSWER AND COUNTERCLAIM
 Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 31 of 67 Page ID #:202



 1        clothing, boxes, labels, tags, signs, packages, advertising, sample books, promotional
 2        materials, or other materials in the possession, custody or under the control of
 3        Counterdefendants that are found to adopt, use, feature, or infringe any of NBD’s
 4        trademarks or Copyrighted Image or that otherwise unfairly compete with NBD or
 5        NBD’s products.
 6   8.   Counterdefendants be compelled to account to NBD for any and all profits derived
 7        by Counterdefendants from the sale or distribution of infringing goods as described
 8        in these Counterclaims;
 9   9.   NBD be awarded all damages caused by the acts forming the basis of these
10        Counterclaims;
11   10. Based on Counterdefendants’ knowing and intentional use of confusingly similar
12        imitations of the “NO BAD DAYS” Mark, the damages award be trebled and the
13        award of Counterdefendants’ profits be enhanced as provided for by 15 U.S.C. §
14        1117(a) and (b);
15   11. Counterdefendants be required to pay NBD the costs and reasonable attorney’s fees
16        incurred by NBD in this action pursuant to 15 U.S.C. § 1117(a) and 17 U.S.C. §§
17        504-505;
18   12. Based on Counterdefendants’ willful and deliberate infringement of NBD’s marks,
19        and to deter such conduct in the future, NBD be awarded punitive damages;
20   13. Counterdefendants be required to pay prejudgment and post-judgment interest on the
21        damages and profits awarded; and
22   14. NBD have such other and further relief as the Court may deem just.
23
     Dated: April 27, 2021                 NEXIO, PC
24
25
                                           By:      /s/ Imran F. Vakil /
26                                               Imran F. Vakil
27                                                Attorneys for Counterclaimant
                                                  No Bad Days Enterprises, Inc.
28
                                                   31
                                    ANSWER AND COUNTERCLAIM
 Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 32 of 67 Page ID #:203



 1                                 DEMAND FOR JURY TRIAL
 2         Counterclaimant No Bad Days Enterprises, Inc. hereby demands trial by jury of all
 3   issues so triable under the law.
 4
 5    Dated: April 27, 2021                  NEXIO, PC
 6
 7                                           By:      /s/ Imran F. Vakil /
                                                   Imran F. Vakil
 8                                                  Attorneys for Counterclaimant
 9                                                  No Bad Days Enterprises, Inc.

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     32
                                        ANSWER AND COUNTERCLAIM
Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 33 of 67 Page ID #:204




                           EXHIBIT “A”
Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 34 of 67 Page ID #:205
  Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 35 of 67 Page ID #:206




Reg. No. 5,871,273         No Bad Days Enterprises, Incorporated (CALIFORNIA CORPORATION)
                           42255 Baldaray Circle Ste B
Registered Oct. 01, 2019   42255 Baldaray Circle Ste B
                           Temecula, CALIFORNIA 92590
Int. Cl.: 21               CLASS 21: Cups and mugs; Insulating sleeve holder for bottles; Insulating sleeve holders for
                           beverage cans
Trademark
                           FIRST USE 6-21-2009; IN COMMERCE 6-21-2009
Principal Register
                           THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                           PARTICULAR FONT STYLE, SIZE OR COLOR

                           OWNER OF U.S. REG. NO. 3396343

                           SER. NO. 88-076,747, FILED 08-13-2018
Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 36 of 67 Page ID #:207



        REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION
     WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
            DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

   Requirements in the First Ten Years*
   What and When to File:

        First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
        years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
        registration will continue in force for the remainder of the ten-year period, calculated from the registration
        date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

        Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
        for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


   Requirements in Successive Ten-Year Periods*
   What and When to File:

        You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
        between every 9th and 10th-year period, calculated from the registration date.*


   Grace Period Filings*

   The above documents will be accepted as timely if filed within six months after the deadlines listed above with
   the payment of an additional fee.

   *ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
   extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
   (or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
   The time periods for filing are based on the U.S. registration date (not the international registration date). The
   deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
   nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
   do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
   international registration at the International Bureau of the World Intellectual Property Organization, under
   Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
   date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
   international registration, see http://www.wipo.int/madrid/en/.

   NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
   USPTO website for further information. With the exception of renewal applications for registered
   extensions of protection, you can file the registration maintenance documents referenced above online at h
   ttp://www.uspto.gov.

   NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
   owners/holders who authorize e-mail communication and maintain a current e-mail address with the
   USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
   Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
   available at http://www.uspto.gov.




                                             Page: 2 of 2 / RN # 5871273
  Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 37 of 67 Page ID #:208




Reg. No. 6,038,033         No Bad Days Enterprises, Incorporated (CALIFORNIA CORPORATION), DBA NO BAD
                           DAYS
Registered Apr. 21, 2020   42255 Baldaray Circle Suite B
                           Temecula, CALIFORNIA 92590
Int. Cl.: 33               CLASS 33: Vodka; Whiskey; Wine

Trademark                  FIRST USE 2-12-2020; IN COMMERCE 2-12-2020

Principal Register         THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                           PARTICULAR FONT STYLE, SIZE OR COLOR

                           OWNER OF U.S. REG. NO. 3396343

                           SER. NO. 88-173,748, FILED 10-29-2018
Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 38 of 67 Page ID #:209



        REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION
     WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
            DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

   Requirements in the First Ten Years*
   What and When to File:

        First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
        years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
        registration will continue in force for the remainder of the ten-year period, calculated from the registration
        date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

        Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
        for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


   Requirements in Successive Ten-Year Periods*
   What and When to File:

        You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
        between every 9th and 10th-year period, calculated from the registration date.*


   Grace Period Filings*

   The above documents will be accepted as timely if filed within six months after the deadlines listed above with
   the payment of an additional fee.

   *ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
   extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
   (or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
   The time periods for filing are based on the U.S. registration date (not the international registration date). The
   deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
   nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
   do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
   international registration at the International Bureau of the World Intellectual Property Organization, under
   Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
   date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
   international registration, see http://www.wipo.int/madrid/en/.

   NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
   USPTO website for further information. With the exception of renewal applications for registered
   extensions of protection, you can file the registration maintenance documents referenced above online at h
   ttp://www.uspto.gov.

   NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
   owners/holders who authorize e-mail communication and maintain a current e-mail address with the
   USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
   Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
   available at http://www.uspto.gov.




                                             Page: 2 of 2 / RN # 6038033
  Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 39 of 67 Page ID #:210




Reg. No. 6,042,951         No Bad Days Enterprises, Incorporated (CALIFORNIA CORPORATION)
                           42255 Baldaray Circle Ste B
Registered Apr. 28, 2020   Temecula, CALIFORNIA 92590

                           CLASS 32: Beer, lager
Int. Cl.: 32
                           FIRST USE 2-12-2020; IN COMMERCE 2-12-2020
Trademark
                           THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
Principal Register         PARTICULAR FONT STYLE, SIZE OR COLOR

                           OWNER OF U.S. REG. NO. 3396343, 3453878

                           SER. NO. 87-561,331, FILED 08-09-2017
Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 40 of 67 Page ID #:211



        REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION
     WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
            DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

   Requirements in the First Ten Years*
   What and When to File:

        First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
        years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
        registration will continue in force for the remainder of the ten-year period, calculated from the registration
        date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

        Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
        for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


   Requirements in Successive Ten-Year Periods*
   What and When to File:

        You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
        between every 9th and 10th-year period, calculated from the registration date.*


   Grace Period Filings*

   The above documents will be accepted as timely if filed within six months after the deadlines listed above with
   the payment of an additional fee.

   *ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
   extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
   (or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
   The time periods for filing are based on the U.S. registration date (not the international registration date). The
   deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
   nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
   do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
   international registration at the International Bureau of the World Intellectual Property Organization, under
   Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
   date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
   international registration, see http://www.wipo.int/madrid/en/.

   NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
   USPTO website for further information. With the exception of renewal applications for registered
   extensions of protection, you can file the registration maintenance documents referenced above online at h
   ttp://www.uspto.gov.

   NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
   owners/holders who authorize e-mail communication and maintain a current e-mail address with the
   USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
   Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
   available at http://www.uspto.gov.




                                             Page: 2 of 2 / RN # 6042951
  Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 41 of 67 Page ID #:212




Reg. No. 6,058,338        No Bad Days Enterprises, Incorporated (CALIFORNIA CORPORATION)
                          42255 Baldaray Circle Ste B
Registered May 19, 2020   Temecula, CALIFORNIA 92590

                          CLASS 14: Key chains
Int. Cl.: 14
                          FIRST USE 5-10-2010; IN COMMERCE 5-10-2010
Trademark
                          THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
Principal Register        PARTICULAR FONT STYLE, SIZE OR COLOR

                          OWNER OF U.S. REG. NO. 3396343, 5871273

                          SER. NO. 88-661,449, FILED 10-20-2019
Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 42 of 67 Page ID #:213



        REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION
     WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
            DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

   Requirements in the First Ten Years*
   What and When to File:

        First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
        years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
        registration will continue in force for the remainder of the ten-year period, calculated from the registration
        date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

        Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
        for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


   Requirements in Successive Ten-Year Periods*
   What and When to File:

        You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
        between every 9th and 10th-year period, calculated from the registration date.*


   Grace Period Filings*

   The above documents will be accepted as timely if filed within six months after the deadlines listed above with
   the payment of an additional fee.

   *ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
   extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
   (or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
   The time periods for filing are based on the U.S. registration date (not the international registration date). The
   deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
   nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
   do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
   international registration at the International Bureau of the World Intellectual Property Organization, under
   Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
   date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
   international registration, see http://www.wipo.int/madrid/en/.

   NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
   USPTO website for further information. With the exception of renewal applications for registered
   extensions of protection, you can file the registration maintenance documents referenced above online at h
   ttp://www.uspto.gov.

   NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
   owners/holders who authorize e-mail communication and maintain a current e-mail address with the
   USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
   Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
   available at http://www.uspto.gov.




                                             Page: 2 of 2 / RN # 6058338
  Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 43 of 67 Page ID #:214




Reg. No. 6,111,733         No Bad Days Enterprises, Incorporated (CALIFORNIA CORPORATION)
                           42255 Baldaray Circle Ste B
Registered Jul. 28, 2020   Temecula, CALIFORNIA 92590

                           CLASS 16: Decals
Int. Cl.: 16
                           FIRST USE 7-1-1998; IN COMMERCE 7-1-1998
Trademark
                           THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
Principal Register         PARTICULAR FONT STYLE, SIZE OR COLOR

                           SER. NO. 88-661,156, FILED 10-19-2019
Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 44 of 67 Page ID #:215



        REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION
     WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
            DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

   Requirements in the First Ten Years*
   What and When to File:

        First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
        years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
        registration will continue in force for the remainder of the ten-year period, calculated from the registration
        date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

        Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
        for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


   Requirements in Successive Ten-Year Periods*
   What and When to File:

        You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
        between every 9th and 10th-year period, calculated from the registration date.*


   Grace Period Filings*

   The above documents will be accepted as timely if filed within six months after the deadlines listed above with
   the payment of an additional fee.

   *ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
   extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
   (or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
   The time periods for filing are based on the U.S. registration date (not the international registration date). The
   deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
   nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
   do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
   international registration at the International Bureau of the World Intellectual Property Organization, under
   Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
   date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
   international registration, see http://www.wipo.int/madrid/en/.

   NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
   USPTO website for further information. With the exception of renewal applications for registered
   extensions of protection, you can file the registration maintenance documents referenced above online at h
   ttp://www.uspto.gov.

   NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
   owners/holders who authorize e-mail communication and maintain a current e-mail address with the
   USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
   Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
   available at http://www.uspto.gov.




                                             Page: 2 of 2 / RN # 6111733
Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 45 of 67 Page ID #:216




                           EXHIBIT “B”
       Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 46 of 67 Page ID #:217




Home       Shop Now       Our Story       Organizations        FAQ's   Contact Us


                                      Free Shipping for Orders $75+!
No Bad Days Tee - White
        Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 47 of 67 Page ID #:218


     1043 reviews
 Sale    $20.00 $25.00
Shipping calculated at checkout.



SIZE                                            QUANTITY


  Medium                                              1                              Add to Cart



                                              EMAIL WHEN AVAILABLE




  Product Description                                                                                               −
 No Bad Days means regardless of the negativity or obstacles that come and go, a day where we wake up in the
 morning is a day well-lived.

 Product details:

 Ultra Soft (100% Combed & Ringspun Cotton)
 Premium Quality 5.5oz Tee (Check Out the reviews below, our customers love them!)
 Regular Fit (Not boxy, and not slim fit, just right!)
 Pre-Shrunk
 Tagless Neck
  Sustainability Details

 10% of our profits are donated to Ocean Conservation (see our organizations tab for more info!)
 Shipped in 100% compostable packaging made from Corn Starch
 All of our shirts are made from 100% recyclable material

  Satisfaction Guarantee                                                                                            +
  Shipping Policy                                                                                                   +

        Size Guide




Share




Customer Reviews
                                                     94%   (977)                         Write a review
Based on 1043 reviews                                     5%    (48)
       Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 48 of 67 Page ID #:219




Home       Shop Now       Our Story       Organizations        FAQ's   Contact Us


                                      Free Shipping for Orders $75+!
        Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 49 of 67 Page ID #:220




No Bad Days Tee - Black
     1043 reviews
$25.00
Shipping calculated at checkout.



SIZE                                            QUANTITY


  Small                                               1                              Add to Cart




  Product Description                                                                                          −
 No Bad Days means regardless of the negativity or obstacles that come and go, a day where we wake up in the
 morning is a day well-lived.

 Product details:

 Ultra Soft (100% Combed & Ringspun Cotton)
 Premium Quality 5.5oz Tee (Check Out the reviews below, our customers love them!)
 Regular Fit (Not boxy, and not slim fit, just right!)
 Pre-Shrunk
 Tagless Neck
  Sustainability Details

 10% of our profits are donated to Ocean Conservation (see our organizations tab for more info!)
 Shipped in 100% compostable packaging made from Corn Starch
 All of our shirts are made from 100% recyclable material

  Satisfaction Guarantee                                                                                       +
  Shipping Policy                                                                                              +

        Size Guide




Share
       Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 50 of 67 Page ID #:221




Home       Shop Now       Our Story       Organizations        FAQ's   Contact Us


                                      Free Shipping for Orders $75+!
        Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 51 of 67 Page ID #:222




No Bad Days Pullover Hoodie - Black
     14 reviews
$55.00
Shipping calculated at checkout.



SIZE                                           QUANTITY


  Small                                                 1                          Sold Out



                                              EMAIL WHEN AVAILABLE




  Product Description                                                                                          −
 No Bad Days means regardless of the negativity or obstacles that come and go, a day where we wake up in the
 morning is a day well-lived. Printed on our premium heavyweight fleece lined hoodies.

 Product details:

 Ultra Soft Cotton/Polyester blend
 Generous Fit
 Pre-Shrunk
 Sustainability Details

 10% of profits donated to Ocean Conservation efforts
 Shipped in 100% biodegradable packaging

  Satisfaction Guarantee                                                                                       +
  Shipping Policy                                                                                              +

        Size Guide




Share
Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 52 of 67 Page ID #:223
Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 53 of 67 Page ID #:224
Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 54 of 67 Page ID #:225
Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 55 of 67 Page ID #:226
Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 56 of 67 Page ID #:227
Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 57 of 67 Page ID #:228
        Case
12/13/2020      8:20-cv-02314-JLS-KES
                  Cove on Instagram: “Two very fitting Document         23 being🤔
                                                       designs for the time  Filedwhich
                                                                                   04/27/21
                                                                                        one is yourPage
                                                                                                   favorite?58
                                                                                                             Let of 67 inPage
                                                                                                                 us know         ID #:229
                                                                                                                          the comments and we mig…


                                                         Search       Search                                           Log In       Sign Up



                                                                                            coveusa • Follow
                                                                                            San Jose, California



                                                                                             coveusa Two very fitting designs for
                                                                                             the time being🤔 which one is your
                                                                                             favorite? Let us know in the
                                                                                             comments and we might send you
                                                                                             one if you’re lucky!

                                                                                             📸:@shotsbymakk

                                                                                             #Cove
                                                                                             #BeTheDifference

                                                                                             30w


                                                                                             coveusa .




                                                                                   225 likes
                                                                                   MAY 13



                                                                                   Log in to like or comment.




More posts from coveusa




https://www.instagram.com/p/CAI-S2Znnlu/                                                                                                       1/2
        Case
12/13/2020     8:20-cv-02314-JLS-KES      Document
                                Cove on Instagram: “No Bad23
                                                           DaysFiled 04/27/21 Page
                                                                   📸@albertxhsiao #Cove 59 of 67 Page ID #:230
                                                                                        #BeTheDifference”


                                               Search   Search                                        Log In    Sign Up



                                                                          coveusa • Follow
                                                                          Santa Barbara, California
                                                                               j

                                                                           2w      Reply


                                                                           miax5_life @coveusa when are you
                                                                           having this one again??

                                                                           1w      Reply

                                                                                     Hide replies


                                                                                       coveusa @miax5_life
                                                                                       should be any day! Just
                                                                                       working out some issues
                                                                                       with it at the moment, we
                                                                                       will blast out notifications
                                                                                             it' b k


                                                                   303 likes
                                                                   NOVEMBER 24



                                                                   Log in to like or comment.




More posts from coveusa




https://www.instagram.com/p/CH_OkDJDMhy/                                                                                  1/2
Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 60 of 67 Page ID #:231
Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 61 of 67 Page ID #:232
Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 62 of 67 Page ID #:233
Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 63 of 67 Page ID #:234
Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 64 of 67 Page ID #:235
Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 65 of 67 Page ID #:236
Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 66 of 67 Page ID #:237
Case 8:20-cv-02314-JLS-KES Document 23 Filed 04/27/21 Page 67 of 67 Page ID #:238
